DETAILED ACTION


Claims 1-3 are pending in the instant application for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As to claim 3, is rejected under 35 U.S.C. 112(b) as lacking proper antecedent basis for "...the at least one contributor..." and for "... the at least one application user..." because, Claim 3 depends directly from claim 1 and claim 1 does not recite "...at least one contributor..."or "...at least one application user...".

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2, is rejected under 35 U.S.C. 112(d) as failing to further limit preceding claim 1.  The last limitation of claim 1 states the following:
"...wherein the zoomed in on at least one photograph is downloaded by the at least one user device."
  Claim 2 requires the following:
"...wherein the zoomed in on at least one photograph is downloaded."
However, as noted above, claim 2 fails to further limit claim 1 because claim 1 already requires that the "zoomed in on at least one photograph is downloaded." in the last line of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being antidiapted by David et al. (Pub. No.: US 2016/0253743 A1), hereinafter “David”.

As to claim 1, David discloses, A photograph sharing system (David, [0007] and [0073]) comprising:
a computer server (David, [0060] and element 1004 in fig. 1A) having a memory (see the "mass video/audio storage" which is represented as part of element 1004 in fig. 1A and discussed in [0063]) storing photographs (see step 1104 in fig. 1B and the discussion in [0061]) with associated photograph location information (David, [0063] and [0065]); and
at least one user device (David, elements 1006 in fig. 1A) coupled to the computer server (see elements 1004 that communicate with elements 1006 thru elements 1005 in fig. 1A and as described in [0062]), wherein the computer server is programmed to:
receive from the at least one user device (see elements 1006 in fig. 1A) an indication of location information (David, [0062])  and identification features (see the "identifications of customers" as described in [0062] and [0080]) regarding an individual (David, [0062] and [0080]) and automatically process  (David, [0007] and the automatically process discussed) the location information and access the photograph location information stored in the computer server  (David, [0063] and [0065]) corresponding to the received location information (David, [0064]);
automatically (see lines 18-23 of the "Abstract" which discusses that the disclosed system can be "essentially fully automated" and also see "claim 50" which discusses the "automatic selection of images") determine photographs stored in the computer server associated with the accessed photograph location information  (see step 1112 in fig. 1B and the discussion in [0063], [0064] and [0081]) and process identification features regarding the individual (see step 1114 in fig. 1B and the discussion in para. [0063], [0064], [0065], [0066] and [0080] of U.S. Pat. PG Pub. No. 20160253743);
send instructions (David, step 1120 of fig. 1B and the discussion in para. [0068] and [0069] of the step 1122) for automatic execution to the at least one user device to display photographs associated with the accessed photograph location information (David, [0069] and step 1122 which discusses providing images together with "check boxes" to purchase or delete images); and
automatically (David, lines 18-23 of the "Abstract" which discusses that the disclosed system can be "essentially fully automated" and the last 8 lines of [0125]) create a downloadable zoomed in photograph ( David, [0065] and [0066] wherein there is a discussion that the computer system processes the "zoomed-in request to offer to the customer) in response to receiving a request for a downloadable zoomed in photograph from the at least one user device, wherein creating the downloadable zoomed in photograph further comprises creating the downloadable zoomed in photograph having a same zoom in percentage as selected by the at least one user device (David, steps 1116 and the final block in fig. 1B and the discussion in  [0065], [0066], [0069], [0104]); and 
wherein the downloadable zoomed in photograph is downloaded by the at least one user device (David, [0064], [0065], [0066], [0120] and [0131]).

As to claim 2, David discloses, wherein the at least one user device is operated by at least one application user and configured for making the request for the downloadable zoomed in photograph (David, [0065] and [0066]).
As to claim 3, David discloses, wherein the at least one contributor is different from the at least one application user (David, [0058] and [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. PG Pub. No. 2016/0247537 to Ric, hereinafter “Ric” in view of U.S. Pat. PG Pub. No. 2017/0085774 to Maj et al. hereinafter “Maj”.

A photograph sharing system (Ric, [0009], [0014] and [0068] of U.S. Pat. PG Pub. No. 2016/0247537 to Ric which teaches that video sharing) comprising:
a computer server (Ric, [0045] element 206 in fig. 2 and para. [0072] of U.S. Pat. PG Pub. No. 2016/0247537 and para. [0103] and the "remote server" discussed therein) having a memory storing photographs (Ric, [0015] of U.S. Pat. PG Pub. No. 2016/0247537) with associated photograph location information (see para. [0106] and element 1410 and 1420 in figs. 14A and 14B respectively in U.S. Pat. PG Pub. No. 2016/0247537); and
a user device (Ric, [0009], lines 1-3 and element 106 in fig. 2 and the discussion in para. [0044]) coupled to the computer server (Ric, [0044], [0045] and [0048] and elements 206 in fig. 2; the user devices 106 upload the images to the system), wherein the computer server is programmed to:
receive from the user device  (Ric, [0109] and the fact that the system allows the user to select search parameters) an indication of location information (Ric, [0109] and the fact that the system allows the user to select search parameters including "location information" identified as elements 1424a) and identification features regarding an individual (Ric, [0109] and the fact that the system allows the user to select search parameters including "player number or team name" identified as elements 1418a and 1418b) and automatically process  (Ric, [0109] and the automatic display of the images on the user device) the location information and access the photograph location information stored in the computer server corresponding to the received location information (Ric, [0109] and fig. 14B);
automatically (Ric, [0109] and the automatic display of the images on the user device) determine photographs stored in the computer server associated with the accessed photograph location information process identification features regarding the individual (Ric, [0109]);
send instructions for automatic execution to the at least one user device to display photographs associated with the accessed photograph location information (Ric, [0109]) and the "automatic delivery" of the images); and
automatically (Ric, [0117]) and the "automatic selection of the images" and para. [0116] of (see para. [0118])) create a downloadable zoomed in photograph (Ric, [0118]) and the "selection of a zoom level" of the images) in response to receiving a request for a downloadable zoomed in photograph from the at least one user device, wherein creating the downloadable zoomed in photograph further comprises creating the downloadable zoomed in photograph having a same zoom in percentage as selected by the at least one user device (Ric, [0118]) and the "selection of a zoom level" of the images);
wherein the zoomed in on at least one photograph is downloaded by the at least one user device (Ric, [0106]) and the "selection of the images can be downloaded").

Claim 1 of the instant application distinguishes over the prior art Ric in that the claims of the instant application require a system that processes photographs whereas Ric's system processes video clips.
Maj is from a similar field of endeavor as the instant application and Ric.  
Maj teaches in paragraphs [0067] the concept of capturing either video content or photos of an event.  Maj in paragraphs [0056] even has the same objective of "photo sharing". 
It would have been obvious to one of ordinary level of skill before the effective filing date to modify the invention of U.S. Pat. PG Pub. No. 2016/0247537 to Ric by using the system of Ric to capture either video content or photographs as taught by U.S. Pat. PG Pub. No. 2017/0085774 to Maj et al.  The motivation for such a modification is taught in paragraph [0055] of Maj et al. where such a modification would result in ensuring that the "best" images or photographs are captured at an event.

As to claim 2, The limitation required by claim 2 is taught in para. [0056] of U.S. Pat. PG Pub. No. 2017/0085774 to Majumdar et al. and para [0009] of U.S. Pat. PG Pub. No. 2016/0247537 to Ricciardi.

As to claim 3, The limitation required by claim 3 is taught in para. [0055] of U.S. Pat. PG Pub. No. 2017/0085774 to Majumdar et al. and para [0007], [0011] and [0015] of U.S. Pat. PG Pub. No. 2016/0247537 to Ricciardi.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11115470 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:

Instant application No.: 17/467,724		Patent No. 11115470 B1
1. A photograph sharing system comprising: a computer server having a memory storing photographs with associated photograph location information; and at least one user device coupled to the computer server, wherein the computer server is programmed to: receive from the at least one user device an indication of location information and automatically process the location information and access the photograph location information stored in the computer server corresponding to the received location information; automatically determine the photographs stored in the computer server associated with the accessed photograph location information; send instructions for automatic execution to the at least one user device to display the photographs associated with the accessed photograph location information; and automatically create a downloadable zoomed in photograph in response to receiving a request for a downloadable zoomed in photograph from the at least one user device, wherein creating the downloadable zoomed in photograph further comprises creating the downloadable zoomed in photograph having a same zoom in percentage as selected by the at least one user device; and wherein the downloadable zoomed in photograph is downloaded by the at least one user device.
1. A photograph sharing system comprising: a computer server having a memory storing photographs with associated photograph location information; and at least one user device coupled to the computer server, wherein the computer server is programmed to: receive from the at least one user device an indication of location information and identification features utilizing artificial intelligence to locate an individual and automatically process the location information and access the photograph location information of the individual stored in the computer server corresponding to the received location information; automatically determine the photographs stored in the computer server associated with the accessed photograph location information and process the identification features; send instructions for automatic execution to the at least one user device to display the photographs associated with the accessed photograph location information and the identification features; and automatically create a downloadable zoomed in photograph in response to receiving a request for a downloadable zoomed in photograph from the at least one user device, wherein creating the downloadable zoomed in photograph further comprises creating the downloadable zoomed in photograph having a same zoom in percentage as selected by the at least one user device; wherein the downloadable zoomed in photograph is downloaded by the at least one user device; and wherein the at least one user device is a mobile computing device.
2. The photograph sharing system of claim 1, wherein the at least one user device is operated by at least one application user and configured for making the request for the downloadable zoomed in photograph.
2. The photograph sharing system of claim 1, wherein the at least one user device is operated by at least one application user and configured for making the request for the downloadable zoomed in photograph.
3. The photograph sharing system of claim 1, wherein the at least one contributor is different from the at least one application user.
The photograph sharing system of claim 2, wherein the at least one contributor is different from the at least one application user.


	From the above table it can be seen that all the claim limitation of claims 1-3 from the instant application overlaps the claim 1-3 of the US Patent. Both the inventions are in the same field of endeavor and presents the same scope of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
William et al. 20160205358 A1 discloses, Methods, systems, and devices are disclosed for image and/or video acquisition and distribution of individuals at large events. In one aspect, an imaging service system includes image and/or video capture devices including a camera, a multiple-axis positioning system to mechanically secure and pan and tilt the camera, and motion control modules.
Jacobs et al. 20150081791 A1 discloses, The method (10) involves associating a photograph (12) with a file name and with a subject identifier. A database record is created on a server (14) for the photograph file name and the subject identifier. The database record and the photograph are wirelessly uploaded to a server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446